DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/327,523 of MOHAMAD ALIZADEH SHABESTARY et al. for “METHOD AND SYSTEM FOR ADAPTIVE CYCLE-LEVEL TRAFFIC SIGNAL CONTROL” filed on May 21, 2021 has been examined.
Drawings
Drawings Figures 1-11C submitted on May 21, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on June 28, 2021 and January 07, 2021 are being considered by the examiner. 

Claim Rejections - Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

As to claim 1, independent claim 1, in lines 3 and 17, recite the limitations “processing a training data sample”, it is not clearly understood by examiner whether the claimed limitations in lines 3 and 17 are the same or different, which makes the ambiguous/vague, thus, making the claim indefinite.

As to claim 15, independent claim 15, in lines 8 and 24-25, recite the limitations “a training data sample”, it is not clearly understood by examiner whether the claimed limitations in lines 8 and 24-25 are the same or different, which makes the ambiguous/vague, thus, making the claim indefinite. 

As to claims 2-14 and 16-20, dependent claims 2-14 and 16-20 are rejected as being dependent upon rejected base claims 1 and 15. 

As to claim 18, in particular, system of claim 18 is directed to be particularly trained by the method for training of claim 1, it inherently contains all the issues raised above in regards to claim 1. Thus, claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as presented for independent claim 1.

As to claims 19-20, in particular, non-transitory processor-readable medium of claims 19 and 20 are is directed to particularly perform the method for training of claim 1, they inherently contain all the issues raised above in regards to claim 1. Thus, claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as presented above for claim 1.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for having insufficient positive antecedent basis for this limitation in the claims. 

As to claim 1, claim 1 is rejected under 112(b) for insufficient positive antecedent basis. Specifically, the limitations "generate traffic signal cycle data” in claim 1, lines 1-2 and the limitations "generate traffic signal cycle data” lines 5-6. There is insufficient positive antecedent basis for these limitations in the claim. The limitations in lines 5-6 should be positively tied back to the claimed limitations of lines 1-2, by being presented as -- the generate traffic signal cycle data--.

As to claim 15, claim 15 is rejected under 112(b) for insufficient positive antecedent basis. Specifically, the limitations "generate traffic signal cycle data” in claim 15, lines 1-2 and the limitations "generate traffic signal cycle data” lines 10-11. There is insufficient positive antecedent basis for these limitations in the claim. Thus, the limitations in lines 10-11 should be positively tied back to the claimed limitations of lines 1-2, by being presented as -- the generate traffic signal cycle data--.

As to claims 2-14 and 16-20, dependent claims 2-14 and 16-20 are rejected under 112(b) for insufficient positive antecedent basis as being dependent upon rejected base claims 1 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2015/0102945 A1 of El-Tantawy et al, discloses a system and method of multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC). Agents linked to traffic signals generate control actions for an optimal control policy based on traffic conditions at the intersection and one or more other intersections. The agent provides a control action considering the control policy for the intersection and one or more neighbouring intersections. Due to the cascading effect of the system, each agent implicitly considers the whole traffic environment, which results in an overall optimized control policy.
U.S. Publication No. 2013/0176146 A1 of Dusparic et al, discloses a system of agents for use in an Urban Traffic Control environment, each agent representing a traffic light controller at a traffic junction to control traffic flow, said system comprising each agent is adapted to collect data local to the junction using one or more sensors and applying a Distributed W-Learning model to said collected data; each agent comprises means for mapping locally collected data to one of the system state representations available to determine action values; each agent is adapted to determine a current importance value of an action value using a Distributed W-Learning model. The main operational advantage of the system of the invention is that it utilizes machine learning to learn appropriate behaviours for a variety of traffic conditions, in a fully decentralized distributed self-organizing approach capable of addressing multiple performance policies on multiple agents, where data collection and analysis is performed by the junctions or intersections locally.

U.S. Patent No. 5,357,436 to Chiu, discloses a traffic signal network is controlled by an adaptive, fuzzy logic based, distributed system of microprocessors. The system can control multiple intersections in a network of two-way streets. Traffic signal timing at each intersection is be defined by signal control parameters such as cycle time, phase split, and offset time. Local traffic flow data is input to each microprocessor and characterized by membership functions. Fuzzy logic decision rules are applied to the characterized data and used to adjust the signal control parameters at each intersection as a function of the local traffic conditions and the signal parameters in effect at neighboring intersections. Cycle time is adjusted to maintain a good degree of saturation, and phase split is adjusted to achieve similar degrees of saturation on competing approaches. The offset time at each intersection is coordinated with the neighboring intersections and adjusted gradually to optimize traffic flow in the dominant direction. The amount of change in the control parameters during each cycle may be limited to a small fraction of the current parameters to ensure smooth transition. Microprocessor controllers can be installed individually and incrementally into an area and coexist with current signal controllers, and control parameters, membership functions, and decision rules may be modified and extended as necessary.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						December 13, 2022           Primary Examiner, Art Unit 2685